341 S.W.3d 889 (2011)
Melanie K. COONS (Danielson), Respondent,
v.
Michael L. COONS, Appellant.
No. ED 95401.
Missouri Court of Appeals, Eastern District, Northern Division.
May 31, 2011.
Andrew R. Farwell, Kirksviile, MO, for Appellant.
Timothy A. Reuschel, Kirksville, MO, for Respondent.
*890 Before ROY L. RICHTER, C.J., GLENN A. NORTON, J. and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Michael L. Coons appeals the judgment granting Melanie K. Coons' (Danielson) request to relocate with the parties' two minor children from Wyaconda, Missouri to Rockford, Illinois. We find that the trial court's judgment was not erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).